Exhibit 10.7

AMENDMENT NO. 1

TO THE

MATTEL CASH BALANCE EXCESS BENEFIT PLAN

WHEREAS, Fisher-Price, Inc. (“Fisher-Price”) maintains the Mattel Cash Balance
Excess Benefit Plan, as amended and restated effective as of July 1, 2012 (the
“Plan”);

WHEREAS, pursuant to 7 of the Plan, Fisher-Price, by action of its Board of
Directors (the “Board”), or a designated officer through authority delegated by
such Board, has the right at any time to amend the Plan in any respect,
provided, that no such amendment shall reduce the benefits payable under the
Plan below the benefits to which any person would have been entitled under the
Plan at the time of such amendment; and

WHEREAS, The Board of Fisher-Price desires to amend the Plan to cause certain
amounts payable under the Plan to be subject to the Mattel, Inc. Compensation
Recovery Policy.

NOW, THEREFORE, pursuant to Section 7 of the Plan, the Plan is hereby amended,
effective as of August 29, 2013, as follows:

1. A new Section 13 shall be added as follows:

 

  “13. Compensation Recovery Policy. Notwithstanding any provision in this Plan
to the contrary, amounts paid or payable under this Plan shall be subject to the
terms and conditions of the Mattel, Inc. Compensation Recovery Policy, as may be
amended from time to time (the “Compensation Recovery Policy”), to the extent
applicable (including by reason of such amounts being calculated or determined
by reference to an underlying amount or payment that is subject to the
Compensation Recovery Policy).”

2. Affected Participant Consent. This Amendment No. 1 is subject to the consent
of each Plan participant who is subject to the Compensation Recovery Policy and
participates in the Plan as of August 29, 2013 (each, an “Affected
Participant”). To the extent that any such Affected Participant does not consent
to this Amendment No. 1, the provisions of this Amendment No. 1 shall not apply
to such Affected Participant.

3. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

4. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

* * * * *

IN WITNESS WHEREOF, Fisher-Price has caused this Amendment No. 1 to be executed,
effective as of August 29, 2013.

 

FISHER-PRICE, INC. By:   /s/ Robert Normile Name:   Robert Normile Title:  
Executive Vice President and Secretary Dated:   October 21, 2013